Exhibit 99.5 (Text of graph posted to Ashland Inc.'s website concerning Ashland Water Technologies average sales per shipping day) Average Sales per Shipping Day ($ inmillions)* January February March April May June 6.959 July 3.720 August 7.203 September 7.314 October 6.737 November December *NOTE: Information from October 2008 and prior does not include the Paper Technologies and Ventures operations of Hercules acquired on November 13, 2008. August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
